                                        1   MARK J. CONNOT (10010)
                                            KEVIN M. SUTEHALL (9437)
                                        2   ERNEST E. BADWAY (Admitted Pro Hac Vice)
                                            FOX ROTHSCHILD LLP
                                        3   1980 Festival Plaza Drive, Suite 700
                                            Las Vegas, Nevada 89135
                                        4   Tel: 702-699-5924
                                            Fax: 702-597-5503
                                        5   mconnot@foxrothschild.com
                                            ksutehall@foxrothschild.com
                                        6   Attorneys for Respondent ROI Land Investments Ltd.

                                        7

                                        8
                                                                         UNITED STATES DISTRICT COURT
                                        9
                                                                                 DISTRICT OF NEVADA
                                       10

                                       11   SETH SHAW,                                        Case No. 2:17-cv-01165-JAD-VCF
1980 Festival Plaza Drive, Suite 700




                                       12                      Petitioner,
    Las Vegas, Nevada 89135
      FOX ROTHSCHILD LLP




                                                                                              STIPULATION TO EXTEND
                                       13                 v.                                  DEADLINES AND HEARING

                                       14   ROI LAND INVESTMENTS LTD,

                                       15                      Respondent.

                                       16

                                       17          Respondent ROI Land Investments Ltd. (“ROI”) and Petitioner Seth Shaw’s (“Shaw”)
                                       18   (together, the “Parties”) stipulate as follows:
                                       19           Whereas, on March 1, 2019, Shaw filed a Motion for Order to Show Cause and to Compel
                                       20   Respondent’s Responses to Post Judgment Discovery [ECF No. 36] (the “Motion”);
                                       21          Whereas, on March 15, 2019, ROI filed its Opposition to the Motion [ECF No. 38];
                                       22          Whereas, on March 22, 2019, Shaw filed his Reply in support of the Motion [ECF No. 39];
                                       23          Whereas, on April 4, 2019, Magistrate Judge Ferenbach heard oral arguments on the
                                       24   Motion and made certain oral rulings;
                                       25          Whereas, on April 5, 2019, Magistrate Judge Ferenbach filed a minute order granting in
                                       26   part the Motion [ECF No. 42] (the “Order”). The Order stated in relevant part that “IT IS
                                       27   ORDERED that [36] Motion for Order to Show Cause and to Compel is GRANTED in part, as
                                       28   stated on the record. IT IS FURTHER ORDERED that a Status Conference is set for Tuesday,

                                                                                              1
                                        1   May 7, 2019 at 11:00 AM in LV Courtroom 3D before Magistrate Judge Cam Ferenbach. Mr.
                                        2   Scott Vayer MUST be present at the status hearing on May 7, 2019.” The Minute Order further
                                        3   required counsel for Shaw and ROI to pay sanctions in amounts specified by the Court within two
                                        4   weeks;
                                        5            Whereas, since April 5, 2019, counsel for the parties have engaged in discussions relating
                                        6   to both the outstanding discovery issues as well as a possible resolution of the matter in its entirety.
                                        7   However, due to personal issues relating to one of the attorneys for Shaw, the parties have not been
                                        8   able to finalize any resolution;
                                        9            Whereas, in the interest of judicial economy as well as the preservation of attorneys’ fees,
                                       10   the Parties stipulate as follows:
                                       11            The Parties agree and stipulate to extend the deadline to file any objection to, and/or motion
1980 Festival Plaza Drive, Suite 700




                                       12
    Las Vegas, Nevada 89135




                                            for reconsideration of, the Order pursuant to FRCP 72(a) and/or LR IB 3-1(a) from its current
      FOX ROTHSCHILD LLP




                                       13   deadline of April 19, 2019 to May 20, 2019;
                                       14            The Parties agree and stipulate that ROI’s obligation to produce any additional documents
                                       15   and/or information in response to the discovery requests that were the subject of the Motion is
                                       16   stayed until May 27, 2019 to allow for settlement discussions to proceed;
                                       17   //
                                       18   //
                                       19   //
                                       20   //
                                       21   //
                                       22   //
                                       23   //
                                       24   //
                                       25   //
                                       26   //
                                       27   //
                                       28

                                                                                               2
                                        1           The Parties agree and stipulate to continue the status hearing currently set for May 7, 2019
                                        2   to the first available date convenient to the Court after June 7, 2019.
                                        3           DATED this 19th day of April, 2019.
                                        4
                                             FOX ROTHSCHILD LLP                                   LEVINE & GARFINKEL
                                        5

                                        6
                                             /s/ Mark J. Connot                                   /s/ Louis E. Garfinkel
                                        7    MARK J. CONNOT (10010)                               LOUIS E. GARFINKEL (3416)
                                             KEVIN M. SUTEHALL (9437)                             1671 W. Horizon Parkway, Ste. 230
                                        8    ERNEST E. BADWAY                                     Henderson, NV 89012
                                             (Admitted Pro Hac Vice)                              Attorneys for Petitioner Seth Shaw
                                        9    1980 Festival Plaza Drive, Suite 700
                                             Las Vegas, Nevada 89135
                                       10    Attorneys for Respondent ROI Land
                                             Investments Ltd.
                                       11                                                IT IS HEREBY ORDERED that the status hearing
1980 Festival Plaza Drive, Suite 700




                                                                                         scheduled for May 7, 2019, is VACATED and
                                       12
    Las Vegas, Nevada 89135




                                                                                         RESCHEDULED to 10:00 AM, June 12, 2019, in
      FOX ROTHSCHILD LLP




                                       13                                                Courtroom 3D.

                                       14

                                       15
                                            DATED:       April 19, 2019                   IT IS SO ORDERED:
                                       16

                                       17                                                 ______________________________________
                                                                                          UNITED STATES MAGISTRATE JUDGE
                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                              3
                                            Active\93685700.v1-4/19/19
